DETAILED ACTION
Claims 1, 3, and 6-16 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered. 
The office acknowledges the following papers:
Claims and remarks filed on 8/26/2020.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Malizewski (U.S. 5,964,870), in view of Inoue (U.S. 2008/0301420), in view of .
As per claim 1:
Malizewski disclosed an apparatus comprising: 
processing circuitry to perform data processing in response to instructions (Malizewski: Figure 4 element 422, column 7 lines 64-67 continued to column 8 lines 1-3)(Official notice is given that processors include execution units for the advantage of executing fetched instructions. Thus, it would have been obvious to one of ordinary skill in the art to implement execution units in Malizewski to execute branch/call/return instructions, as well as other prefetched instructions based on the branch prediction outcomes.); 
a branch predictor to predict an outcome of a branch instruction to be processed by the processing circuitry, based on branch prediction state information stored in one or more branch prediction structures (Malizewski: Figure 2 elements 102 and 114, column 6 lines 13-53)(The BTB and prediction logic are used to predict the outcome of a branch instruction using stored history.).
Malizewski failed to teach a return-address-predicting call-return stack comprising at least one entry to store a return address pushed onto the return-address-predicting call-return stack in response to a corresponding procedure calling instruction, wherein the branch predictor is configured to predict a return address of a return instruction based on a return address popped from the return-address-predicting call-return stack; and a link register, different from the return-address-predicting call-return stack, where the processing circuitry is configured to store an actual return address to the link register in response to execution of the procedure calling instruction, the actual return address 
However, Inoue combined with Malizewski disclosed a return-address-predicting call-return stack comprising at least one entry to store a return address pushed onto the return-address-predicting call-return stack in response to a corresponding procedure calling instruction (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 element 106, column 5 lines 29-40 and column 5 lines 53-59)(Inoue disclosed the use of speculative and post-execution return address stacks. Malizewski disclosed that return addresses can alternatively be stored on a stack. The combination stores speculative return addresses on a speculative return address stack (i.e. return-address-predicting call-return stack) in response to decoding speculative call instructions.), wherein the branch predictor is configured to predict a return address of a return instruction based on a return address popped from the return-address-predicting call-return stack (Inoue: Figure 1 elements 101 and 113, paragraphs 39 and 49)(Malizewski: Figure 2 element 106, column 5 lines 29-40 and column 5 lines 53-59)(Inoue disclosed the use of speculative and post-execution return address stacks. Malizewski disclosed that return addresses can alternatively be stored on a stack. The combination pops speculative return addresses from a speculative return address stack (i.e. return-address-predicting call-return stack) in response to decoding speculative return instructions for speculative fetching.); and

said one or more branch prediction structures include at least one call-return-stack indexed branch prediction structure indexed based on an index value which depends on a portion of one or more entries of the return-address-predicting call-return stack (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 elements 102 and 108, column 5 lines 44-52 and column 6 lines 13-31)(The combination stores speculative return addresses on a speculative return address stack (i.e. return-address-predicting call-return stack) in response to decoding speculative call instructions. Malizewski disclosed the index generation logic produces an index using a pending return address and a branch address. The combination generates the index to the BTB using the speculative return address stack return addresses and a branch address to access an entry in the BTB.).
The advantage of using a speculative return address stack is that speculative return instructions can prefetch instructions at the return address earlier, which results in improved performance. Thus, it would have been obvious to one of ordinary skill in the 
As per claim 3:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which the return-address-predicting call-return stack comprises a last-in, first-out, data structure (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 element 106, column 5 lines 29-40 and column 5 lines 53-59)(The combination stores speculative return addresses on a speculative return address stack (i.e. return-address-predicting call-return stack) in response to decoding speculative call instructions. The return address stacks are implemented as a LIFO data structure.).
As per claim 6:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which said at least one call-return-stack-indexed branch prediction structure is configured to store branch prediction state information for predicting an outcome of one or more types of branch instructions, said one or more types of branch instructions including at least one type of branch instruction other than said return instruction (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 elements 102 and 108, column 5 lines 44-52 and column 6 lines 13-31)(The combination generates the index to the BTB using the speculative return address stack return addresses and a branch address to access an entry in the BTB. The BTB is used to predict other branch instructions besides return instructions.).
As per claim 7:

As per claim 8:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which when the call-return stack includes a plurality of active entries storing return addresses which are still to be popped from the call-return stack, said portion of the call path tracking information comprises the return addresses in at least two of the active entries (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 element 106, column 5 lines 29-40 and column 5 lines 53-59)(The combination stores speculative return addresses on a speculative return address stack (i.e. return-address-predicting call-return stack) in response to decoding speculative call instructions. Multiple return addresses can be used in index generation for nested calls.).
As per claim 9:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which said index value depends on a result of applying a hash function to at least a portion of one or more return addresses in one or more of said at least one entry of the call-return stack 
As per claim 10:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which said index value depends on a function of said portion of the call path tracking information and at least one type of further information (Malizewski: Figure 2 elements 104-108, column 5 lines 40-52)(The generated index value depends upon a return address (i.e. call path tracking information) and the branch address.).
As per claim 11:
Malizewski and Inoue disclosed the apparatus according to claim 10, in which said at least one type of further information includes at least one of: 
a program counter (Malizewski: Figure 2 element 104, column 5 lines 40-52)(The branch address is equivalent to the program counter value used to fetch the branch instruction.); 
at least a portion of a global history value indicative of a history of taken or not taken outcomes for a plurality of previous branch instructions; and 
at least a portion of a path value indicative of a history of branch target addresses determined for a plurality of previous branch instructions.
As per claim 12:

As per claim 13:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which said one or more branch prediction structures includes at least one further branch prediction structure indexed based on an index value calculated independently from said portion of said one or more entries of the return-address-predicting call-return stack (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 element 102, column 6 lines 13-31)(The combination generates the index to the BTB using the speculative return address stack return addresses and a branch address to access an entry in the 
As per claim 14:
Malizewski and Inoue disclosed the apparatus according to claim 1, in which the branch predictor comprises a conditional branch direction predictor to predict whether a conditional branch instruction should be taken, based on branch prediction state stored in a plurality of tables (Malizewski: Figure 2 elements 102 and 114, column 6 lines 13-53)(The BTB and prediction logic are used to predict the outcome of a branch instruction using stored history (i.e. branch prediction state). Official notice is given that hybrid branch predictors can be used that implement multiple branch prediction data structures (e.g. BHT, PHT, Loop predictor, etc.) using different indexes for the advantage of increased branch prediction accuracy. Thus, it would have been obvious to one of ordinary skill in the art to implement a hybrid branch predictor in Malizewski. The added BHT, PHT, Loop predictor, etc. table read upon the plurality of tables in combination with the BTB.); 
said at least one call-return-stack-indexed branch prediction structure comprising at least one of the one or more tables of the conditional branch direction predictor (Inoue: Figure 1 element 113, paragraphs 39, 48, and 50)(Malizewski: Figure 2 elements 102, 110, and 114, column 6 lines 1-53)(The combination generates the index to the BTB using the speculative return address stack return addresses and a branch address to access an entry in the BTB. The BTB includes one or more tables.).
As per claim 15:
Claim 15 essentially recites the same limitations of claim 1. Therefore, claim 15 is rejected for the same reasons as claim 1.
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.

Response to Arguments
The arguments presented by Applicant in the response, received on 8/26/2020 aren’t considered persuasive.	
Applicant argues for claims 1 and 15-16:
“The newly-applied Inoue reference also fails to teach "said one or more branch prediction structures include at least one call-return-stack-indexed branch prediction structure indexed based on an index value which depends on a portion of one or more entries of the return-address- predicting call-return stack." The only reference to a branch prediction structure in Inoue is the branch history 302 shown in Figure 10 shown below.
…
Applicant further points out that the arrow from the speculative fetch RAS 113 to the "branch prediction address buffer" 114 does not indicate that the information from the RAS 113 is being used as an index. Instead, this arrow indicates that the address from the speculative fetch RAS 113 is stored in the queue provided by the branch prediction address buffer 114 to await being provided to the branch execution unit 109. See paragraph [0063]. The address from the speculative fetch RAS 113 is not used as the index value for indexing into (selecting which entry is accessed in) the branch prediction structure. Instead, a queue pointer 115 selects which part of the branch prediction address buffer 114 is read. Figure 1 shows that the queue pointer 115 is not derived from information on the speculative fetch RAS 113. Therefore, the branch prediction address buffer 114 is not indexed based on an index value derived from one or more entries of the speculative fetch RAS. 
Even if the speculative fetch RAS 113 of Inoue could be added to Malizewski's system, for the sake of argument, there is no teaching in Inoue indexing into a branch prediction structure, and therefore, a person of ordinary skill in the art would have no reason to make any change to Malizewski's existing 
Given that the combination of Malizewski and Inoue fails to teach a branch prediction structure to be indexed based on information from one or more entries of a return-address- predictin2 call-return stack, the combination fails to teach "said one or more branch prediction structures include at least one call-return-stack-indexed branch prediction structure indexed based on an index value which depends on a portion of one or more entries of the return-address- predicting call-return stack," as recited in claim 1. Analogous distinctions apply to the other independent claims 15 and 16.”

This argument is found to be persuasive for the following reason. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Malizewski disclosed embodiments where the pending return address element 106 is implemented as a stack. Inoue disclosed the use of speculative and post-execution stacks for holding return addresses. The combination implements both of these stacks into Malizewski. The speculative RAS replaces the pending return address element 106 in the combination. This allows for speculative return addresses to be used in the index generation and lookup method of Malizewski, which reads upon the newly claimed limitations. 

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183